DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) dated on April 23, 2021 after the mailing date of the previous office action.  
The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. See attached for details.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on April 19, 2021. Claims 1 and 6 have been amended; claims 2-5 and 7-10 have been canceled; claims 11-28 are new. Claims 1, 6, and 11-28 are currently pending. This communication is considered fully responsive and sets forth below.
4.	Claims Objections: in the Response filed April 19, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed April 19, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
6.	Claims 1, 6, and 11-28 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Li (US 2017/0064558) and Kim et al. (US 10,419,175) are generally directed to various aspects of determining an available carrier in an unlicensed spectrum, and in response to the existing available carrier, sending, at least on the available carrier, a physical indication signal, wherein the physical indication signal comprises information related to scheduling of a sounding reference signal of at least one user equipment, and the physical indication signal is used at least to trigger the at least one user equipment to send a sounding reference signal; and transmitting a D2D signal using at least one first resource unit corresponding to a first orthogonal resource pattern and at least one second resource unit corresponding to a second orthogonal resource pattern on a resource area, wherein the first orthogonal resource pattern is defined by at least one first resource unit number defined through a first axis-priority mapping and the second orthogonal resource pattern is defined by at least one second resource unit number defined through a second axis-priority mapping, and the at least one first resource unit and the at least one second resource unit are configured to overlap each other by a predetermined number or less of the resource units. 
However, in consideration of the claim amendments with arguments/remarks filed April 19, 2021, the information disclosure statement submitted April 23, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Similar limitations are included in claim 6. 
Dependent claims 11-28 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473